Title: From Thomas Jefferson to William Davies, 21 March 1781
From: Jefferson, Thomas
To: Davies, William



Sir
In Council March 21st. 1781

I take the liberty of inclosing to you an Information given in to me by Colo. Buford against Epaphroditus Rudder a Cornet in Baylors Horse. His being now in your neighbourhood induces me to address it to you particularly and to desire you will institute proper proceedings to call him to Account. I also beg the favor of you to inform me if you know what became of the men described in the inclosed resolution of Assembly. They were paraded here one day but I know not what was done with them afterwards. I am &c.,

T. J.

